      Case 4:19-cv-00770 Document 1 Filed on 03/04/19 in TXSD Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS


 GREGORY MANGO,

                                Plaintiff,                    Docket No. 4:19-cv-770

        - against -                                           JURY TRIAL DEMANDED

 TRUTHEXAMINER.COM, LLC

                                Defendant.


                                         COMPLAINT

       Plaintiff Gregory Mango (“Mango” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant TruthExaminer.com, LLC

(“TruthExaminer.com” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of Kellyanne and

George Conway, owned and registered by Mango, a professional photographer. Accordingly,

Mango seeks monetary relief under the Copyright Act of the United States, as amended, 17

U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
      Case 4:19-cv-00770 Document 1 Filed on 03/04/19 in TXSD Page 2 of 7



       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in Texas.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                            PARTIES

       5.      Mango is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 210 17th Street, Unit 3,

Brooklyn, NY 11215.

       6.      Upon information and belief, TruthExaminer.com is a domestic business

corporation duly organized and existing under the laws of the State of Texas, with a place of

business at 3730 Kirby Dr., Ste 650, Houston TX 77098. Upon information and belief

TruthExaminer.com is registered with the Texas Department of State Division of Corporations to

do business in the State of Texas. At all times material, hereto, TruthExaminer.com has owned

and operated a website at the URL: www.truthexaminer.com (the “Website”).

                                   STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Mango photographed Kellyanne and George Conway (the “Photograph”). A true

and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Mango then licensed the Photograph to the NY Post. On March 17, 2017, the NY

Post ran an article that featured the Photograph entitled “Kellyanne Conway’s husband expects

to land top DOJ job.” See URL https://nypost.com/2017/03/17/kellyanne-conways-husband-

expected-to-land-top-doj-job/. Mango’s name was featured in a gutter credit identifying him as

the photographer of the Photograph. A true and correct copy of the article is attached hereto as

Exhibit B.
      Case 4:19-cv-00770 Document 1 Filed on 03/04/19 in TXSD Page 3 of 7



       9.      Mango is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       10.     The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-036-434 and titled “Mango, Kellyanne and George Conway,

3/17/2017.jpg.” See Exhibit C.

       B.      Defendant’s Infringing Activities

       11.     TruthExaminer.com ran an article on the Website titled Donald Trump Gives

Kellyanne Conway’s Husband Cushy Job, Nepotism is Real! See URL:

https://www.truthexaminer.com/2017/03/donald-trump-gives-kellyanne-conways-husband-

cushy-job-nepotism-is-real-details/#. The article featured the Photograph. A screenshot of the

Photograph on the article is attached hereto as Exhibit D.

       12.     TruthExaminer.com did not license the Photograph from Plaintiff for its article,

nor did TruthExaminer.com have Plaintiff’s permission or consent to publish the Photograph on

its Website.

                            FIRST CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       13.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

       14.     TruthExaminer.com infringed Plaintiff’s copyright in the Photograph by

reproducing and publicly displaying the Photograph on the Website. TruthExaminer.com is not,

and has never been, licensed or otherwise authorized to reproduce, publically display, distribute

and/or use the Photograph.
          Case 4:19-cv-00770 Document 1 Filed on 03/04/19 in TXSD Page 4 of 7



          15.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          16.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          17.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          18.   Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

          19.   Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             (17 U.S.C. § 1202)

          20.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-19 above.

          21.   Upon information and belief, in its article on the Website, Defendant copied the

Photograph from the New York Post which contained a gutter credit underneath the Photograph

stating, “Gregory P. Mango” and placed it on its Website without the gutter credit.

          22.   Upon information and belief, intentionally and knowingly removed copyright

management information identifying Plaintiff as the photographer of the Photograph.

          23.   The conduct of TruthExaminer.com violates 17 U.S.C. § 1202(b).
      Case 4:19-cv-00770 Document 1 Filed on 03/04/19 in TXSD Page 5 of 7



       24.     Upon information and belief, TruthExaminer.com’s falsification, removal and/or

alteration of the aforementioned copyright management information was made without the

knowledge or consent of Plaintiff.

       25.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by TruthExaminer.com intentionally, knowingly

and with the intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s

copyright in the Photograph. TruthExaminer.com also knew, or should have known, that such

falsification, alteration and/or removal of said copyright management information would induce,

enable, facilitate, or conceal their infringement of Plaintiff’s copyright in the Photograph.

       26.     As a result of the wrongful conduct of TruthExaminer.com as alleged herein,

Plaintiff is entitled to recover from TruthExaminer.com the damages, that he sustained and will

sustain, and any gains, profits and advantages obtained by TruthExaminer.com because of their

violations of 17 U.S.C. § 1202, including attorney’s fees and costs.

       27.     Alternatively, Plaintiff may elect to recover from TruthExaminer.com statutory

damages pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each

violation of 17 U.S.C. § 1202.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant TruthExaminer.com be adjudged to have infringed upon

               Plaintiff’s copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      The Defendant TruthExaminer.com be adjudged to have falsified, removed and/or

               altered copyright management information in violation of 17 U.S.C. § 1202.
      Case 4:19-cv-00770 Document 1 Filed on 03/04/19 in TXSD Page 6 of 7



       3.     That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

              profits, gains or advantages of any kind attributable to Defendant’s infringement

              of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

              per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       4.     That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

              a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

              kind attributable to Defendant’s falsification, removal and/or alteration of

              copyright management information; or b) alternatively, statutory damages of at

              least $2,500 and up to $ 25,000 for each instance of false copyright management

              information and/or removal or alteration of copyright management information

              committed by Defendant pursuant to 17 U.S.C. § 1203(c);

       5.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       6.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. § 505;

       7.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. § 1203(b);

       8.     That Plaintiff be awarded pre-judgment interest; and

       9.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       March 4, 2019
Case 4:19-cv-00770 Document 1 Filed on 03/04/19 in TXSD Page 7 of 7



                                          LIEBOWITZ LAW FIRM, PLLC
                                          By: /s/Richard Liebowitz
                                          Richard Liebowitz
                                          11 Sunrise Plaza, Suite 305
                                          Valley Stream, New York 11580
                                          Tel: (516) 233-1660
                                          RL@LiebowitzLawFirm.com

                                         Attorneys for Plaintiff Gregory Mango
